Case 3:14-cr-00175-WHA Document 956-48 Filed 12/31/18 Page 1 of 3




          EXHIBIT VV
   Case 3:14-cr-00175-WHA Document 956-48 Filed 12/31/18 Page 2 of 3



         PRESSLEY INCIDENT DESCRIPTION & FACTUAL SUMMARY

Background:

According to CAL FIRE’s website, the Pressley fire started at 1:30 AM on October 9,
2017. The CAL FIRE website lists the location of the Pressley Fire as “east of Rohnert
Park” in Sonoma County, CA. The website further identifies latitude and longitude
coordinates—38.36685, -122.64001 (the “incident location”)—which fall within the
Fairwind Farm property on 2276 Crane Canyon Road.

Incident Overview:




         Bellevue 2103    LR 478        LR 552     Fuse 13245   Area of Interest


CAL FIRE’s website lists Pressley as part of the “Nuns fire”, which consists of six
different fires: Adobe, Norrbom, Nuns, Oakmont, Partrick and Pressley. However, the
Pressley fire did not merge with the other five fires.

Timeline:

The following is a timeline of events that took place in the period immediately preceding
and immediately following the start time, according to CAL FIRE, of the Pressley fire.

 Event                                                               Source(s)

 October 9, 2017, 1:18 AM: PG&E’s understanding based                SCADA data
 upon its records is that Line Recloser 478, which is upstream
 of the incident location, noted a single line to ground fault but
 did not open.
 October 9, 2017, 1:30 AM: The Pressley fire start time              CAL FIRE website
 according to CAL FIRE.                                              (http://cdfdata.fire.ca.gov/incidents/
                                                                     incidents_details_info?incident_id=
                                                                     1888)
 October 9, 2017, 3:01 AM: Active fire was reported on Crane         Emergency dispatch calls
 Canyon Road, Crane Creek Park and on Oak Springs Lane.
   Case 3:14-cr-00175-WHA Document 956-48 Filed 12/31/18 Page 3 of 3



Source List:

 Source                                 Brief Description

 Pressley Incident Information          Pressley Incident Information, CAL FIRE,
                                        http://cdfdata.fire.ca.gov/incidents/incidents_detail
                                        s_info?incident_id=1888
 REDCOM records                         Emergency dispatch calls
 SCADA                                  SCADA data




                                  2
